DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 7/25/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Response to Amendment
The declaration under 37 CFR 1.132 filed 8/23/2020 is insufficient to overcome the rejection of claims 1-30 based upon inadequate support in the original written description and prior as set forth in the non-final rejection mailed 6/26/20 because:  

As disclosed by MPEP 716.01(c), “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight as long as the opinion is not on the ultimate legal conclusion at issue.” Examiner notes that in assessing the probative value of an expert opinion, the Examiner must consider the nature of the matter sought to be established, the strength of the opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. In the instant case, the declaration presented contains only the opinions of the declarant without any factual support.  Moreover, Dr. Ping Zhang is a listed inventor and, therefore has an interest in the outcome of the case.   As such the conclusions presented for the claims hold no weight.  
	Moreover, in response to the rejections under 35 USC 112(a) setting forth that the specification lacks adequate written description for multiple features, Applicant states that “one of ordinary skill in the art would understand” what would be done/ how a step would be performed.  However, this is not a persuasive traversal of the rejections for inadequate written description.  The issue is whether applicants adequately described and conveyed the invention which they possessed at the time of filing. That one of ordinary skill in the art could “figure out” how to solve the problem does not overcome the applicant’s requirement to describe how applicant solved the problem to be addressed using the recited invention.  
Therefore, the claims remain rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-7 and 21-25 are drawn to a device; claims 8-16 and 26-30 are drawn to a system; and claims 17-20 are drawn to a method.
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-30 recite(s) a system and method for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules, or instructions.)  The recited method and system are drawn to assessing 
	In particular, the method claim (claim 17) recites:
generating a set of latent features relating to historical training patterns and outcomes; 
periodically refreshing a wearable fitness tracking device worn by the athlete with the latent features; 
recording current training data of the athlete as the athlete is training to generate a set of current features, the current features including a heart rate; 
performing a statistical application with the latent features and the current features to generate a feature vector for the overtraining condition; and 
obtaining a result …as to whether an overtraining condition is present…

Similarly claim 1 recites a device configured to:
to retain latent data including non-individual data not specific to the user, … and including personal data particular to the user…;
 to retain current data that is updatable as the user is exercising; 
to determine an existence of an overtraining condition based on an output of the classifier, 
to provide an alert to the user after determining that the overtraining condition exists according to the output of the classifier.

Claim 8 recites a system configured to:  

store personal data particular to the wearer of the fitness device, said onboard processor including a classifier, 
analyze said current data and compare said current data with said latent data, said onboard processor ascertaining a likelihood of the athlete overtraining and becoming injured based on an output of the classifier, 
provide an alert to the athlete upon determining that the athlete is overtraining according to an output of the classifier.
  The judicial exception in each claim is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial 
For example, claim 1 recites the additional limitations:  heart rate sensor, latent memory component, current memory component, a microprocessor including a classifier.  The recited wearable heart rate sensor does not recite a particular function in the recited claim, and was conventional and well-known at the time the invention was filed.  (See Bell et al: US 20140035745 A1, par. 4: “heart rate monitors using a watch and a chest strap are well-known, see www.polar.fi, for example “)  Moreover, the recited memory components and microprocessor (including a classifier) is/are generic components that performing functions well-understood, routine and conventional.  The  activities performed by the system that amount to no more than implementing the abstract idea with a computerized system. 
Claim 8 additionally recites a remote processor and database accessible over the internet; a memory, and an onboard processor.  These are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. Furthermore, the recited wearable fitness monitoring device having a heart rate sensor does not recite a particular function in the recited claim, and was conventional and well-known at the time the invention was filed.  (See Bell et al: US 20140035745 A1, par. 4: “heart rate monitors using a watch and a chest strap are well-known, see www.polar.fi, for example “)
Claim 17 additionally recites a neural network and “feeding the feature vector into a neural network residing on the wearable fitness tracking device.”  These additional not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:   Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).
In the case of claim 17, the recitation of a “neural network” is tantamount to adding the words “apply it,” to the recited abstract idea.  The neural network is recited at a high level of generality, and the claim language fails to define or recite the details or the algorithm of how the neural network used to determine whether overtraining is present.  In other words, the claim language is the equivalent of “apply a neural network to determine whether an overtraining condition is present.”
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-7 and 21-25 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-7 and 21-25 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-7 and 21-25 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 9-16 and 26-30 are dependent from Claim 8 and include(s) all the limitations of claim(s) 8. However, the additional limitations of the claims 9-16 and 26-30 
Claims 18-20 are dependent from Claim 17 and include(s) all the limitations of claim(s) 17. However, the additional limitations of the claims 18-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 18-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a latent memory component and a current memory component in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim states, “…determine an existence of an overtraining condition based on an output of the classifier utilizing data only in said memory irrespective of presence in an internet coverage area…” The specification does not recite exactly how a classifier is used to detect the overtraining condition and merely 
Claim 3 states that the determination is based on a combination of active heart rate and at least one of a training intensity level and training duration. The specification does disclose that an active heart rate, intensity level, and training duration are used to determine if an athlete is overtraining. However, Examiner was unable to locate exactly how a combination of these values is used. The specification merely discloses that these values are used in combination but does not disclose how one would arrive at the conclusion of overtraining using these variables in combination. Examiner notes that page 15 of the specification states, “an overtraining conclusion is derived from latent historical parameters using statistical applications stored on the fitness tracker, combined with current data on the fitness tracker. Current data HR, intensity, and training duration (time and/or distance), combined with analysis that compares historical individual trends and historical general population category trends is utilized.”

Claim 13 recites that an alert sent to the athlete warns the athlete to alter training duration. Examiner was unable to locate the disclosure of an alteration of a training duration. Page 13 of the specification does disclose, “The alert may specify that the athlete decrease training intensity, slow down, walk, or stop to reduce injury risk.”
Claim 17 recites, “…performing a statistical application with the latent features and the current features to generate a feature vector for the overtraining condition;” The specification does recite on page 13, the use of a statistical application with the latent features and the current features to generate a feature vector, however the specification does not disclose exactly how the statistical application is used to generate a feature vector using latent features and current features.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 17 states, “…periodically refreshing a wearable fitness tracking device worn by the athlete with the latent features” It is unclear as to what refreshing a device comprises. As such, Examiner was unable to determine the metes and bounds of the claim limitation. 
Claim 18 states, “…wherein the wearable fitness tracking device is refreshed only when the device is in an internet coverage area.” It is unclear as to what refreshing a device comprises. As such, Examiner was unable to determine the metes and bounds of the claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1) in view of Natsuo (JP 1996-215354 A) and Firminger (US 2010/0131291 A1).
As per claim 1, Chuang discloses a fitness tracker wearable around a portion of a user, comprising: 
a heart rate sensor; (Chuang: Col. 5, Lines 1-3, In one example, a system for training optimization includes a sensor configured to monitor a user heart rate data)
a memory, said memory including: (Chuang: Col 9, Lines 12-13, In one example, training device 2 is a wrist worn device such as a watch; Col 10, Lines 15-16, Training device 2 also includes controller 18, transceiver 20, power source 22, and memory 24.)
a latent memory component configured to retain latent data (Chaung: Col. 10, Lines 21-27, Memory 24 may include any computer-readable memory or combination of computer-readable memories operable to store data for use by the controller 18. For instance, the memory may be operable to store acceleration data, motion parameter metric data, statistical data, motion parameter data, filtering data, configuration data, or any combination thereof.) and including personal data particular to the user, (Chuang: Col. 7, Lines 1-4, In one example, a method includes receiving a training data associated with a plurality of user athletic activity, the training data comprising navigation data, heart rate data, and pace data.; Col. 15, lines 32-34, All workout data is stored in a computer readable memory which is accessible to make the determination.; Col. 30, Lines 2-8, In one example, training optimization application 26 identifies the maximum allowable heart rate by processing previous training data of the user for the workout type being performed to identify the upper end.; Examiner notes that previous training data that is stored and used is latent data. Examiner further notes that navigation data would be “non-individual data not particularly pertaining to the user” because as shown in column 9, the navigation information pertains to the location of the device. Examiner notes that heart rate data would be personal data particular to the user) 
a current memory component configured to retain current data that is updatable as the user is exercising; and (Chuang: Col. 9, Lines 49-63, Output device 14 enables users to receive real-time feedback concerning user motion parameters and associated 50 information. For instance, the user interface 7 may monitor and present the current pace (instantaneous pace, average pace for the duration of the current activity, average pace during the current lap, average pace for the previous lap), distance ( distance travelled during the current activity, distance traveled during the current lap, distance remaining), time (and amount of time during the current lap, amount of time during the last completed lap, stopwatch time, elapsed time), heart rate (instantaneous heart rate, average for the duration of the current running activity, average in the current lap, average during the last completed lap, percentage of heart rate reserve, percentage of maximum heart rate), or combinations thereof.; Col. 26, Lines 52-59, For example, the user performs the same workout as the pace update run (e.g., Location A, tempo run at marathon pace), but at the updated current "marathon pace" training pace of 8:20. If the user's heart rate profile during the workout matches the heart rate profile of the baseline run (i.e., for this "tempo run at marathon pace" workout type at Location A), then the updated current training pace is confirmed. Examiner notes that the data collected during the exercise, such as a pace update run, would be the current data.)
a microprocessor including a classifier (Chuang: Col. 10, Lines 15-16, Training device 2 also includes controller 18, transceiver 20, power source 22, and memory 24. Col. 10, Lines 28- 32, The controller 18 may include various analog and digital components operable to perform the various functions discussed herein. For example, the controller 18 may include a microprocessor, a microcontroller, a programmable logic device, digital and analog logic devices.; Examiner notes that the microprocessor performing the steps in Col. 30, lines 20-32 as a result of determining whether a heart rate exceeds a maximum allowable heart rate would be classifying a heart rate), said microprocessor being configured to determine an existence of an overtraining condition based on an output of the classifier utilizing data only in said memory irrespective of presence in an internet coverage area (Chuang: Col 20, 12-15, Data from all workouts is stored at training device 2. Each workout is stored by a file name, either automatically generated by training device 2 or named by the runner; Col. 29, Lines 55-64, The training optimization application 26 may also configure the device 2 to output alerts where the user pace ( either instantaneous or average for the duration of the run) falls outside a range determined by the user's current training pace or user heart rate (either instantaneous or average for the duration of the run) falls outside a desired range. In a further example, the training optimization application 26 may implement a target heart range in conjunction with the target current training pace. Examiner notes that all data is stored in the training device 2, as such, data used would be in the memory), said microprocessor being configured to provide an alert to the user after determining that the overtraining condition exists according to the [[an]] output of the classifier.   (Chuang: Col. 30, Lines 20-32, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run, as there is the possibility that the updated pace is too fast, in which case the user heart rate may fall above the desired target heart rate range. Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining. Examiner notes that an alert is provided if heart rate falls outside a desired range. Examiner also notes that high heart rate can be the result of overtraining and a prompt, which is an alert, is provided in this scenario)
Chuang does not explicitly disclose the following, however Natsuo discloses:
said latent memory being updatable only when the tracker is within an internet coverage area; (Natsuo: Paragraph 7, The present invention is a method for updating data of a device connected to a terminal on the Internet or a device incorporating the terminal, wherein the device transmits information for specifying the device to the terminal.)
Chuang already discloses a latent memory component configured to retain latent data. However, Chuang does not explicitly disclose the latent memory being updatable only when the tracker is within an internet coverage area. However, Natsuo does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a latent memory component configured to retain latent data to also include the latent memory being updatable only when the tracker is within an internet coverage area disclosed by Natsuo. In paragraph 6, Natsuo discloses, "The present invention is also a method for performing a failure diagnosis of a device connected to a terminal on the Internet or a device incorporating the terminal, wherein the device transmits status data to the terminal, Transfers the received status data to a server on the Internet, and the server diagnoses the device based on the received status data and transmits a diagnosis result to the terminal." As such, it would be obvious to include the latent memory being updatable only when the tracker is within an internet coverage area in the (method/product/system) of a latent memory component configured to retain latent data because the internet is a way to transfer data. Therefore it would be obvious to combine a latent memory component configured to retain latent data to also include the latent memory being updatable only when the tracker is within an internet coverage area.
The combination of Chuang and Natsuo does not explicitly disclose the following, however Firminger discloses:
specific, said non-individual data including general historical user data, (Firminger: Paragraph 107, In some embodiments, memory 140 may store historical data 72 such as historical medical data of a user 20*( e.g., genetic, metabolome, proteome information), population trends, historical sequential patterns derived from general population, and so forth. Examiner notes that population trends and historical sequential patterns derived from general population general historical user data) 
The combination of Chuang and Natsuo, specifically Chuang already discloses a latent memory component configured to retain latent data. Chuang further discloses in Col. 10, lines 21-27 that various forms of data may be stored. It would have been obvious to one of ordinary skill in the art at the time of the invention to have that latent data includes non-individual data not specific to the user and non-individual data including general historical user data, as taught by Firminger, within the method of the combination of Chuang and Natsuo. As in Firminger, it is within the capabilities of one of ordinary skill in the art to combine that latent data includes non-individual data not specific to the user and non-individual data including general historical user data, as taught by Firminger, to the combination of Chuang and Natsuo's teaching of a latent memory component configured to retain latent data . It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill would be capable of modifying Chuang’s latent memory component capable to storing various forms of data, 
As per claim 2, the fitness tracker of claim 1, Chuang discloses wherein the determination is based on active heart rate of the user while the user was exercising.  (Chuang: Col. 30, Lines 20-25, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run, as there is the possibility that the update pace is too fast, in which case the user heart rate may fall above the desired target heart rate range. Col. 30, Lines 25-28, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Examiner notes the heart rate target is employed during the update run which would be while the user was exercising)
As per claim 3, the fitness tracker of claim 1, Chuang discloses wherein the determination is based on a combination of active heart rate and at least one of a training intensity level and training duration.  (Chuang: Col. 30, Lines 25-28, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm.; Examiner notes that pace would be a measure of training intensity level)
(Chuang: Col. 30, Lines 20-28, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run, as there is the possibility that the updated pace is too fast, in which case the user heart rate may fall above the desired target heart rate range. Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining. Examiner notes that heart rate data measured during the run would be the current data which is compared with the threshold values derived from the latent data.)
As per claim 6, the fitness tracker of claim 1, Chuang discloses wherein the fitness tracker is configured to be worn around a wrist of the user.  (Chuang: Col. 9, Lines 11-13, FIG. 2 illustrates a simplified block diagram of training device 2 shown in FIG. 1. In one example, training device 2 is a wrist worn device such as a watch.)
As per claim 7, the fitness tracker of claim 1, Chuang discloses wherein said microprocessor is configured to determine the existence of an overtraining condition as (Chuang: Col. 30, Lines 20-22, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run; Examiner notes that the previous citation featured in claim 1 shows the detection of overtraining. Examiner notes that the targets are employed during the run, which would be during the exercise.)
As per claim 21, the fitness tracker of claim 1, Chuang discloses wherein said microprocessor is configured to determine the existence of the overtraining condition based on the output of the classifier while the user is exercising.  (Chaung: Col. 30, Lines 25-28, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm.; Lines 35-43, In one example, where training optimization application 26 determines that the current pace setting of the virtual pacer is too fast, training optimization application 26 may increase the virtual pacer pace to a pace slow enough to decrease the user heart rate below the maximum allowable level.; Examiner notes that prompting the user to slow down shows that the user is currently exercising) 
As per claim 24, the fitness tracker of claim 1, Chuang discloses wherein said microprocessor is configured to provide the alert to the user while the user is exercising.  (Chaung: Col. 30, Lines 25-28, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm.; Lines 35-43, In one example, where training optimization application 26 determines that the current pace setting of the virtual pacer is too fast, training optimization application 26 may increase the virtual pacer pace to a pace slow enough to decrease the user heart rate below the maximum allowable level. )
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), Natsuo (JP 1996-215354 A), and Firminger (US 2010/0131291 A1) in view of Streit (US 2019/0278895 A1).
As per claim 5, the fitness tracker of claim 1, the combination of Chuang, Natsuo and Firminger does not disclose the following, however Streit discloses wherein the classifier is a neural network. (Streit: Paragraph 160, In some examples, each generator neural network can be tailored to a respective classifier neural network, where each pair ( or multiples of each) is configured to process a biometric data type ( e.g., facial image, iris images, voice, health data, etc.).)  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the classifier is a neural network, as taught by Streit, within the method of the combination of Chuang, Natsuo, and Firminger. As in Streit, it is within the capabilities of one of ordinary skill in the art to combine that the classifier is a neural network, as taught by Streit, to the combination of Chuang, Natsuo and Firminger’s teaching of a classifier. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in .
Claims 8, 9, 15, 26, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1) in view of LeBoeuf (US 2016/0361020 A1), Natsuo (JP 1996-215354 A) and Firminger (US 2010/0131291 A1).
As per claim 8, Chuang discloses a system for biologically monitoring the fitness of an athlete and providing a warning to the athlete when biological conditions indicate the athlete is overtraining, the system comprising: 
a wearable fitness monitoring device having a sensor (Chuang: Col. 8, Lines 11-14, In some examples, the training device 2 may be attached to the user’s wrist in an enclosure which is similar to a watch and combined with other functionality such as timekeeping or with other sensors such the navigation device.), an onboard processor and a memory, (Chuang: Col. 10, Lines 15-16, Training device 2 also includes controller 18, transceiver 20, power source 22, and memory 24. Col. 10, Lines 28- 32, The controller 18 may include various analog and digital components operable to perform the various functions discussed herein. For example, the controller 18 may include a microprocessor, a microcontroller, a programmable logic device, digital and analog logic devices.) said memory including a latent memory, and a current memory updatable with current training data measured by said monitoring device as the athlete is training, (Chuang: Col. 9, Lines 49-63, Output device 14 enables users to receive real-time feedback concerning user motion parameters and associated 50 information. For instance, the user interface 7 may monitor and present the current pace (instantaneous pace, average pace for the duration of the current activity, average pace during the current lap, average pace for the previous lap), distance ( distance travelled during the current activity, distance traveled during the current lap, distance remaining), time (and amount of time during the current lap, amount of time during the last completed lap, stopwatch time, elapsed time), heart rate (instantaneous heart rate, average for the duration of the current running activity, average in the current lap, average during the last completed lap, percentage of heart rate reserve, percentage of maximum heart rate), or combinations thereof.; Col. 26, Lines 52-59, For example, the user performs the same workout as the pace update run (e.g., Location A, tempo run at marathon pace), but at the updated current "marathon pace" training pace of 8:20. If the user's heart rate profile during the workout matches the heart rate profile of the baseline run (i.e., for this "tempo run at marathon pace" workout type at Location A), then the updated current training pace is confirmed. Examiner notes that the data collected during the exercise, such as a pace update run, would be the current data.)  and store personal data particular to the wearer of the fitness device, (Chuang: Col. 7, Lines 1-4, In one example, a method includes receiving a training data associated with a plurality of user athletic activity, the training data comprising navigation data, heart rate data, and pace data.; Col. 15, lines 32-34, All workout data is stored in a computer readable memory which is accessible to make the determination.; Col. 30, Lines 2-8, In one example, training optimization application 26 identifies the maximum allowable heart rate by processing previous training data of the user for the workout type being performed to identify the upper end.; Examiner notes that previous training data that is stored and used is latent data. Examiner further notes that navigation data would be “non-individual data not particularly pertaining to the user” because as shown in column 9, the navigation information pertains to the location of the device. Examiner notes that heart rate data would be personal data particular to the user)  said onboard processor including a classifier (Chuang: Col. 10, Lines 15-16, Training device 2 also includes controller 18, transceiver 20, power source 22, and memory 24. Col. 10, Lines 28- 32, The controller 18 may include various analog and digital components operable to perform the various functions discussed herein. For example, the controller 18 may include a microprocessor, a microcontroller, a programmable logic device, digital and analog logic devices.; Examiner notes that the microprocessor performing the steps in Col. 30, lines 20-28, as a result of determining whether a heart rate exceeds a maximum allowable heart rate would be classifying a heart rate), said onboard processor being configured to analyze said current data and compare said current data with said latent data, said onboard processor ascertaining a likelihood of the athlete overtraining and becoming injured based on an output of the classifier, said onboard processor providing an alert to the athlete upon determining that the athlete is overtraining according to an output of the classifier.  (Chuang: Col. 30, Lines 2-6, In one example, training optimization application 26 identifies the maximum allowable heart rate by processing previous training data of the user for the workout type being performed to identify the upper end.; Col. 30, Lines 20-28, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run, as there is the possibility that the updated pace is too fast, in which case the user heart rate may fall above the desired target heart rate range. Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining. Examiner notes that heart rate data measured during the run would be the current data which is compared with the threshold values derived from the latent data. Examiner also notes that the user heart rate consistently exceeding the maximum, which serves as an indicator for overtraining, would be an output of a classifier.)
athlete data (Chuang: Col. 34, Lines 10- 17, At block 1706, the data associated with a current fitness level determination is processed to predict an estimated race performance time. The estimated race performance time is provided to the user and/or automatically used to configure a race activity to be performed by the user during the race. An estimated race performance time is useful to the athlete as it can be used to determine a pacing strategy for the race)
Chuang does not explicitly disclose the following, however LeBoeuf discloses:
a remote processor accessible over the internet; (LeBoeuf: Paragraph 32, Examples of a distributed processing circuit comprise "the cloud," the internet, a remote database, a remote processor computer, a plurality of remote processing circuits or computers in communication with each other, etc., or processing methods distributed amongst one or more of these elements.)
a remote database accessible over the internet; and (LeBoeuf: Paragraph 32, Examples of a distributed processing circuit comprise "the cloud," the internet, a remote database, a remote processor computer, a plurality of remote processing circuits or computers in communication with each other, etc., or processing methods distributed amongst one or more of these elements.)
[device having a] heart rate (LeBoeuf: Paragraph 40, While FIG. 1 shows the sensor(s) 14 as being part of an ear bud 12, it will be appreciated that the sensor(s) 14 may be disposed in any wearable device that secures to the body of a user, e.g., a device that secures to an ear, finger, toe, limb, ankle, wrist, nose, etc.; Paragraph 60, In some embodiments, measurement system 10 may also comprise additional sensors. For example, the measurement system 10 may include additional biometric sensors 14b, e.g., blood flow (photoplethysmography (PPG)), body temperature, and/or heart rate sensors, that contact at least some of the user's skin.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a remote processor accessible over the internet and a remote database accessible over the internet, as taught by LeBoeuf, within the method of Chuang. As in LeBoeuf, it is within the capabilities of one of ordinary skill in the art to combine a remote processor accessible over the internet and a remote database accessible over the internet, as taught by LeBoeuf, to Chuang's teaching of a processor, 
 Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have that the wearable fitness monitoring device has a heart rate sensor, as taught by LeBoeuf, within the method of Chuang. As in LeBoeuf, it is within the capabilities of one of ordinary skill in the art to combine that the wearable fitness monitoring device has a heart rate sensor, as taught by LeBoeuf, to Chuang's teaching of a wearable fitness monitoring device with sensors and an independent heart rate sensor. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
The combination of Chuang and LeBoeuf does not explicitly disclose the following, however Natsuo discloses:
[data] updatable only when said device is in internet communication with said remote processor (Natsuo: Paragraph 7, The present invention is a method for updating data of a device connected to a terminal on the Internet or a device incorporating the terminal, wherein the device transmits information for specifying the device to the terminal.)
The combination of Chuang and LeBoeuf already discloses a memory including a latent memory, a remote processor, an internet connection and a device. However, the combination of Chuang and LeBoeuf does not explicitly disclose that the latent memory is only updatable when said device is in internet communication with said remote processor. However, Natsuo does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a memory including a latent memory, a remote processor, an internet connection and a device to also include that the latent memory is only updatable when said device is in internet communication with said remote processor disclosed by Natsuo. In paragraph 6, Natsuo discloses, "The present invention is also a method for performing a failure diagnosis of a device connected to a terminal on the Internet or a device incorporating the terminal, wherein the device transmits status data to the terminal, Transfers the received status data to a server on the Internet, and the server diagnoses the device based on the received status data and transmits a diagnosis result to the terminal." As such, it would be obvious to include that the latent memory is only updatable when said device is in internet communication with said remote processor in the (method/product/system) of a memory including a latent memory, a remote processor, an internet connection and a device because the internet is a way to transfer data. Therefore it would be obvious to combine a memory including a latent memory, a remote processor, an internet connection and a device to also include that 
The combination of Chuang, LeBoeuf and Natsuo does not explicitly disclose the following, however Firminger discloses:
	said latent memory being configured to store non-individual data not specific to the wearer of the fitness device, said non-individual data including general historical [user] data, (Firminger: Paragraph 107, In some embodiments, memory 140 may store historical data 72 such as historical medical data of a user 20*( e.g., genetic, metabolome, proteome information), population trends, historical sequential patterns derived from general population, and so forth. Examiner notes that population trends and historical sequential patterns derived from general population general historical user data) 
The combination of Chuang, LeBoeuf and Natsuo, specifically Chuang already discloses a latent memory component configured to retain latent data and athlete data. Chuang further discloses in Col. 10, lines 21-27 that various forms of data may be stored. It would have been obvious to one of ordinary skill in the art at the time of the invention to have that latent data includes non-individual data not specific to the user and non-individual data including general historical user data, as taught by Firminger, within the method of the combination. As in Firminger, it is within the capabilities of one of ordinary skill in the art to combine that latent data includes non-individual data not specific to the user and non-individual data including general historical user data, as taught by Firminger, to the combination of Chuang and Natsuo's teaching of a latent memory component configured to retain latent data and athlete data. It would have 
As per claim 9, the system of claim 8, Chuang further discloses wherein the determination is based on active heart rate of the athlete while the athlete was exercising.  (Chuang: Col. 30, Lines 20-25, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run, as there is the possibility that the update pace is too fast, in which case the user heart rate may fall above the desired target heart rate range. Col. 30, Lines 25-28, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Examiner notes the heart rate target is employed during the update run which would be while the user was exercising)
(LeBoeuf: Paragraph 60, In some embodiments, measurement system 10 may also comprise additional sensors. For example, the measurement system 10 may include additional biometric sensors 14b, e.g., blood flow (photoplethysmography (PPG)), body temperature) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a temperature sensor, as further taught by LeBoeuf, within the method of the combination of Chuang, LeBoeuf, Natsuo and Firminger. As in LeBoeuf, it is within the capabilities of one of ordinary skill in the art to combine a temperature sensor, as taught by LeBoeuf, to the combination of Chuang, LeBoeuf, Natsuo and Firminger’s previous teaching of a sensor. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 26, the system of claim 8, Chuang discloses wherein the overtraining determination is made while the athlete is exercising.  (Chaung: Col. 30, Lines 25-28, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm.; Lines 35-43, In one example, where training optimization application 26 determines that the current pace setting of the virtual pacer is too fast, training optimization application 26 may increase the virtual pacer pace to a pace slow enough to decrease the user heart rate below the maximum allowable level. )
As per claim 29, the system of claim 8, Chuang discloses wherein said onboard processor is configured to provide the alert to the athlete while the athlete is exercising.   (Chaung: Col. 30, Lines 25-28, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm.; Lines 35-43, In one example, where training optimization application 26 determines that the current pace setting of the virtual pacer is too fast, training optimization application 26 may increase the virtual pacer pace to a pace slow enough to decrease the user heart rate below the maximum allowable level.)
Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), LeBoeuf (US 2016/0361020 A1), Natsuo (JP 1996-215354 A) and Firminger (US 2010/0131291 A1) in view of Bunji (JP 1994-328871 A).
As per claim 10, the system of claim 8, the combination of Chuang, LeBoeuf and Natsuo does not explicitly disclose the following, however Bunji discloses wherein the determination is based on at rest heart rate of the athlete when the athlete awakes from sleeping.  (Bunji: Abstract, The awakening sample number calculation means M3 calculates the number of samples during awakening based on the heart rate and the respiratory rate detected during awakening.)
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), LeBoeuf (US 2016/0361020 A1), Natsuo (JP 1996-215354 A), and Firminger (US 2010/0131291 A1) in view of Khan (US 2020/0038730 A1).
As per claim 11, the system of claim 8, Chuang further discloses wherein the determination is based on a combination of heart rate [and training data] (Chuang: Col. 30, Lines 25-28, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm.) 

training duration.  (Khan: Paragraph 14, The data collection/transmission unit can measure the duration time of each training session)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a determination of overtraining being based on a combination of heart rate and training duration, as taught by Khan, within the method of the combination of Chuang, LeBoeuf, Natsuo and Firminger. As in Khan, it is within the capabilities of one of ordinary skill in the art to combine that a determination of overtraining is based on a combination of heart rate and training duration, as taught by Khan, to the combination of Chuang, LeBoeuf, Natsuo and Firminger’s teaching of a determination of overtraining being based on a combination of heart rate and training data. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), LeBoeuf (US 2016/0361020 A1), Natsuo (JP 1996-215354 A), and Firminger (US 2010/0131291 A1)  in view of Kurunmaki (US 2009/0069156 A1).
(Kurunmaki: Paragraph 102, In ACSM program, training gets more demanding as the program progresses by increasing one or all of the frequency, the duration or the intensity of the training sessions.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have altering training frequency, as taught by Kurunmaki, within the method of the combination of Chuang, LeBoeuf, Natsuo and Firminger. As in Kurunmaki, it is within the capabilities of one of ordinary skill in the art to combine an alteration of training frequency, as taught by Kurunmaki, to the combination of Chuang, LeBoeuf, Natsuo and Firminger teaching of an alert sent to the athlete that cautions the athlete to alter their training. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 13, the system of claim 8, the combination of Chuang, LeBoeuf, Natsuo, and Firminger does not explicitly disclose the following, however Kurunmaki discloses wherein the alert sent to the athlete warns the athlete to alter a duration of exercise.  (Kurunmaki: Paragraph 102, In ACSM program, training gets more demanding as the program progresses by increasing one or all of the frequency, the duration or the intensity of the training sessions.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have altering training duration, as taught by Kurunmaki, within the method of the combination of Chuang, LeBoeuf, Natsuo, and Firminger. As in Kurunmaki, it is within the capabilities of one of ordinary skill in the art to combine an alteration of training duration, as taught by Kurunmaki, to the combination of Chuang, LeBoeuf, Natsuo and Firminger’s teaching of an alert sent to the athlete that cautions the athlete to alter their training. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), LeBoeuf (US 2016/0361020 A1), Natsuo (JP 1996-215354 A), and Firminger (US 2010/0131291 A1) in view of Streit(US 2019/0278895 A1).
As per claim 14, the system of claim 8, the combination of Chuang, LeBoeuf, Natsuo, and Firminger does not explicitly disclose the following, however Streit discloses wherein the classifier is a neural network.  (Streit: Paragraph 160, In some examples, each generator neural network can be tailored to a respective classifier neural network, where each pair ( or multiples of each) is configured to process a biometric data type ( e.g., facial image, iris images, voice, health data, etc.).)  
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), LeBoeuf (US 2016/0361020 A1), Natsuo (JP 1996-215354 A), and Firminger (US 2010/0131291 A1) in view of Lind(US 2003/0033032 A1).
As per claim 16, the system of claim 8, the combination of Chuang, LeBoeuf, Natsuo, and Firminger does not explicitly disclose the following, however Lind discloses further including a moisture sensor configured to measure a sweat index.  (Lind: Paragraph 54, A smart sensor employed as a health monitor may include a passive layer having physical sensors that detect pulse (audio, PPG or ECG sensors), breath (audio sensor), respiration (piezoelectric), temperature, blood oxygen (PPG), omega waves (long wavelength electrical signals that indicate stress), EEG signals and/or sweat index (moisture sensor).)
.
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1) in view of Ozaki (US 2018/0109589 A1), Streit (US 2019/0278895 A1) and Jain (US 2020/0175886 A1) .
As per claim 17, Chuang discloses a method for classifying an overtraining condition of an athlete, comprising: 
generating a set of latent features relating to historical training patterns and outcomes; (Chuang: Col. 30, Lines 1-6, In one example, training optimization application 26 identifies the maximum allowable heart rate by processing previous training data of the user for the workout type being performed to identify the upper end.; Col. 27, Lines 16-22, For example, previous training data may indicate that the user during a baseline run had an average HR of 161 for a “long run at base pace” workout type at Location B. If the user on Dec. 12, 2012 runs the same course as the previous baseline run at 8:47 pace and the average user heart rate is 161, then the update current training paces are confirmed. Examiner notes that the previous training data would be latent features)
recording current training data of the athlete as the athlete is training to generate a set of current features, the current features including a heart rate; (Chuang: Col. 9, Lines 49-63, Output device 14 enables users to receive real-time feedback concerning user motion parameters and associated 50 information. For instance, the user interface 7 may monitor and present the current pace (instantaneous pace, average pace for the duration of the current activity, average pace during the current lap, average pace for the previous lap), distance ( distance travelled during the current activity, distance traveled during the current lap, distance remaining), time (and amount of time during the current lap, amount of time during the last completed lap, stopwatch time, elapsed time), heart rate (instantaneous heart rate, average for the duration of the current running activity, average in the current lap, average during the last completed lap, percentage of heart rate reserve, percentage of maximum heart rate), or combinations thereof.; Col. 26, Lines 52-59, For example, the user performs the same workout as the pace update run (e.g., Location A, tempo run at marathon pace), but at the updated current "marathon pace" training pace of 8:20. If the user's heart rate profile during the workout matches the heart rate profile of the baseline run (i.e., for this "tempo run at marathon pace" workout type at Location A), then the updated current training pace is confirmed. Examiner notes that the data collected during the exercise, such as a pace update run, would be the current data.)
residing on the wearable fitness tracking device; and (Chuang: Col. 8, Lines 53-59, In the example shown in FIG. 1, training device 2 for has been incorporated into a wrist-worn device. For example, wrist worn device may assume a watch form factor having some form of visual display and audio output. Data collected by sensor unit 4 and sensor unit 6 are transmitted to training device 2 (i.e., the wrist worn device) for processing and/or output together with data collected by training device 2.)
obtaining a result as to whether an overtraining condition is present.  (Chuang: Col. 8, Lines 25-32, Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining.)
Chuang does not explicitly disclose the following, however Ozaki discloses:
performing a statistical application with the latent features and the current features to generate a feature vector for the overtraining condition; (Ozaki: Paragraph 26, For example, the computer-readable media 116 may store sensor data 122, log data 124, one or more computational models 126, combined features, such as one or more feature vectors 128, and training data 130 that may be used by the management application 118. For example, the management application 118 may receive the sensor data 122 and the log data 124 related to one or more patients, and may use this information to determine combined features, such as the one or more feature vectors 128, either directly or indirectly, using one or more computational models 126, such as statistical models and/or neural networks.)
Chuang already discloses latent features, current features, and a detection of an overtraining condition. However, Chuang does not explicitly disclose performing a statistical application with the latent features and the current features to generate a feature vector for the overtraining condition. However, Ozaki does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine latent features, current features, and a detection of an overtraining condition to also include performing a statistical application with the latent features and the current features to generate a feature vector for the overtraining condition disclosed by Ozaki. In paragraph 26, Ozaki discloses, "For example, the computer-readable media 116 may store sensor data 122, log data 124, one or more computational models 126, combined features, such as one or more feature vectors 128, and training data 130 that may be used by the management application 118. " As such, it would be obvious to include performing a statistical application with the latent features and the current features to generate a feature vector for the overtraining condition in the (method/product/system) of latent features, current features, and a detection of an overtraining condition because feature vectors are a form of data that can be used by an application. Therefore it would be obvious to combine latent features, current features, and a detection of an overtraining condition to 
The combination of Chuang and Ozaki does not explicitly disclose the following, however Streit discloses:
feeding the feature vector into a neural network (Streit: Paragraph 160, According to various embodiments, the system implements a first pre-trained neural network for generating Euclidean measurable feature vectors that are used as inputs for a second classification neural network.) 
from the neural network (Streit: Paragraph 160, In some examples, each generator neural network can be tailored to a respective classifier neural network, where each pair ( or multiples of each) is configured to process a biometric data type ( e.g., facial image, iris images, voice, health data, etc.).)
The combination of Chuang and Ozaki already discloses a feature vector. However, the combination of Chuang and Ozaki does not explicitly disclose a neural network and feeding the feature vector into a neural network. However, Streit does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a feature vector to also include a neural network and feeding the feature vector into a neural network disclosed by Streit. In paragraph 160, Streit discloses, "According to various embodiments, the system implements a first pre-trained neural network for generating Euclidean measurable feature vectors that are used as inputs for a second classification neural network." As such, it would be obvious to include a neural network and feeding 
The combination of Chuang, Ozaki, and Streit does not explicitly disclose the following, however Jain discloses:
periodically refreshing a wearable fitness tracking device worn by the athlete with the latent features; (Jain: Paragraph 71, In another example, the server 120 may periodically provide updates to rules and other program data stored on the user device 110, and application the user device 110 may apply the rules and provide the personalized content 116.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have periodically refreshing a wearable fitness tracking device worn by the athlete with the latent features, as taught by Jain, within the method of the combination of Chuang, Ozaki, and Streit. As in Jain, it is within the capabilities of one of ordinary skill in the art to combine periodically refreshing a wearable fitness tracking with data such as latent features, as taught by Jain, to the combination of Chuang, Ozaki, and Streit's teaching of a wearable fitness tracking device worn by the athlete and latent features. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of 
As per claim 19, the method of claim 17, the previous combination of Chuang, Ozaki, Streit, and Jain already discloses a neural network and detecting overtraining results. Chuang further discloses, wherein the result is obtained from the neural network based only on data stored in the wearable fitness tracking device.  (Chuang: Col 20, 12-15, Data from all workouts is stored at training device 2. Each workout is stored by a file name, either automatically generated by training device 2 or named by the runner; Col. 29, Lines 55-64, The training optimization application 26 may also configure the device 2 to output alerts where the user pace ( either instantaneous or average for the duration of the run) falls outside a range determined by the user's current training pace or user heart rate (either instantaneous or average for the duration of the run) falls outside a desired range. In a further example, the training optimization application 26 may implement a target heart range in conjunction with the target current training pace. Examiner notes that all data is stored in the training device 2, as such, data used would be in the memory)
As per claim 20, the method of claim 17, the previous combination of Chuang, Ozaki, Streit, and Jain a neural network and obtaining a result. Chuang further discloses wherein the result is obtained from the neural network irrespective of whether the wearable fitness tracking device is in an internet coverage area.  (Chuang: Col 20, 12-15, Data from all workouts is stored at training device 2. Each workout is stored by a file name, either automatically generated by training device 2 or named by the runner; Col. 30, Lines 20-32, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run, as there is the possibility that the updated pace is too fast, in which case the user heart rate may fall above the desired target heart rate range. Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining. Examiner notes that all data is stored in the training device 2, as such, data used would be in the memory as such, results determined would be irrespective of internet coverage age.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), Ozaki (US 2018/0109589 A1), Streit (US 2019/0278895 A1) and Jain (US 2020/175886 A1) in view of Natsuo (JP 1996-215354 A).
As per claim 18, the method of claim 17, the combination of Chuang, Ozaki, Streit and Jain does not explicitly disclose the following, however Natsuo discloses:
 wherein the wearable fitness tracking device is refreshed only when the device is in an internet coverage area.  (Natsuo: Paragraph 7, The present invention is a method for updating data of a device connected to a terminal on the Internet or a device incorporating the terminal, wherein the device transmits information for specifying the device to the terminal.)
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), Natsuo (JP 1996-215354 A) and Firminger (US 2010/0131291 A1) in view of Gilley (US 2008/0077620 A1).
As per claim 22, the fitness tracker of claim 1, Chuang discloses wherein the determination of the existence of the overtraining condition (Chuang: Col. 30, Lines 20-32, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run, as there is the possibility that the updated pace is too fast, in which case the user heart rate may fall above the desired target heart rate range. Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining.) 
The combination of Chuang, Natsuo, and Firminger does not explicitly disclose the following, however Gilley discloses:
is triggered by a weighted trigger condition.  (Gilley: Paragraph 141, Electronic device 1400 also can detect fatigue by measuring changes in one or more physiological metrics as weighted by a weighting factor indicative of an expected intensity of the fitness activity.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have that the trigger condition is a weighted trigger condition, as taught by Gilley, within the method of the combination of Chuang, Natsuo, and Firminger. As in Gilley, it is within the capabilities of one of ordinary skill in the art to combine the trigger condition is a weighted trigger condition, as taught by Gilley, to the combination of Chuang, Natsuo, and Firminger's teaching of determining the existence of the overtraining condition based on a trigger condition. It would have been obvious that a .
Claim 23 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), Natsuo (JP 1996-215354 A), Firminger (US 2010/0131291 A1) and Gilley (US 2008/0077620 A1) in view of Wisbey (US 2017/0120107 A1).
As per claim 23, the fitness tracker of claim 22, Chaung discloses wherein a primary trigger is heart rate, (Chaung: Col. 28, Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining.) 
The combination of Chuang, Natsuo, Firminger, and Gilley does not explicitly disclose the following, however Wisbey discloses:
 and a secondary trigger is sleep duration.  (Wisbey: Paragraph 90, At operation 1315 of method 1300, the neural network may be further configured to measure the fatigue of a user to generate a fatigue score.; Paragraph 90, The fatigue level may indicate how fatigued a user is based on a plurality of different factors, such as the user's engagement is strenuous physical activity for long periods of time, amount of sleep, diet, environment conditions, stress level, mood, and so on.; Paragraph 93, At operation 1320, method 1300 determines the fatigue score based on the user's fatigue score (operation 1315) and the data gathered from monitoring the user's  physical activity and sleep duration/quality using a motion sensor at operation 1315 and 1320.; Examiner notes that fatigue is associated with the user’s engagement of strenuous physical activity, which would be overtraining. Examiner also notes that fatigue score is based on sleep duration.)
The combination of Chuang, Natsuo, Firminger, and Gilley already discloses a primary trigger is heart rate. However, the combination of Chuang, Natsuo, Firminger, and Gilley does not explicitly disclose a secondary trigger is sleep duration. However, Wisbey does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of trigger conditions, such as a heart rate to also include that a secondary trigger condition is sleep duration disclosed by Wisbey. In paragraph 90, Wisbey discloses, "The fatigue level may indicate how fatigued a user is based on a plurality of different factors, such as the user's engagement is strenuous physical activity for long periods of time, amount of sleep, diet, environment conditions, stress level, mood, and so on." As such, it would be obvious to include a secondary trigger is sleep duration in the (method/product/system) of the teaching of a trigger condition because the amount of sleep would be related to fatigue level. Therefore it would be obvious to combine a primary trigger being a heart rate to also include that a secondary trigger is sleep duration.
(Gilley: Paragraph 141, Electronic device 1400 also can detect fatigue by measuring changes in one or more physiological metrics as weighted by a weighting factor indicative of an expected intensity of the fitness activity.)
The combination of Chuang, Natsuo, and Firminger already discloses an output of the classifier. However, the combination of Chuang, Natsuo, and Firminger does not explicitly disclose the output of the classifier is based on weighted inputs. However, Gilley does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an output of the classifier to also include the output of the classifier is based on weighted inputs disclosed by Gilley. In paragraph 141, Gilley discloses, "Electronic device 1400 also candetect fatigue by measuring changes in one or more physiologicalmetrics as weighted by a weighting factor indicative of an expected intensity of the fitness activity." As such, it would be obvious to include the output of the classifier is based on weighted inputs in the (method/product/system) of an output of the classifier because it would assist in the detection of fatigue. Therefore it would be obvious to combine an output of the classifier to also include the output of the classifier is based on weighted inputs.
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), LeBoeuf (US 2016/0361020 A1),  Natsuo (JP 1996-215354 A), and Firminger (US 2010/0131291 A1) in view of Gilley (US 2008/0077620 A1).
As per claim 27, the system of claim 8, Chuang discloses wherein the overtraining determination (Chuang: Col. 30, Lines 20-32, Use of simultaneous pace based targets and heart rate based targets is particularly advantageous when employed during the pace update confirmation run, as there is the possibility that the updated pace is too fast, in which case the user heart rate may fall above the desired target heart rate range. Use of simultaneous pace based targets and heart rate based targets is also particularly advantageous to prompt the user to slow down if the user heart rate is too high as a result of overtraining or conditions are abnormally warm. Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining. ) 
The combination of Chuang, LeBoeuf, Natsuo, and Firminger does not explicitly disclose the following, however Gilley discloses:
 is triggered by a weighted trigger condition.  (Gilley: Paragraph 141, Electronic device 1400 also can detect fatigue by measuring changes in one or more physiological metrics as weighted by a weighting factor indicative of an expected intensity of the fitness activity.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have that the trigger condition is a weighted trigger condition, as taught by Gilley, within the method of the combination of Chuang, LeBoeuf, Natsuo, and Firminger. As in Gilley, it is within the capabilities of one of ordinary skill in the art to 
As per claim 30, the system of claim 8, the combination of Chuang, LeBoeuf, Natsuo, and Firminger does not explicitly disclose the following in its entirety. However Gilley discloses:
wherein the output of the classifier is based on a weighted input.   (Gilley: Paragraph 141, Electronic device 1400 also can detect fatigue by measuring changes in one or more physiological metrics as weighted by a weighting factor indicative of an expected intensity of the fitness activity.)
The combination of Chuang, LeBoeuf, Natsuo, and Firminger already discloses an output of the classifier. However, the combination of Chuang, LeBoeuf, Natsuo, and Firminger does not explicitly disclose the output of the classifier is based on weighted inputs. However, Gilley does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an output of the classifier to also include the output of the classifier is based on weighted inputs disclosed by Gilley. In paragraph 141, Gilley discloses, "Electronic .
Claim 28  is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 10,300,334 B1), LeBoeuf (US 2016/0361020 A1),  Natsuo (JP 1996-215354 A), Firminger (US 2010/0131291 A1), and Gilley (US 2008/0077620 A1) in view of WIsbey (US 2017/0120107 A1).
As per claim 28, the system of claim 27, Chaung discloses wherein a primary trigger is heart rate, (Chaung: Col. 28, Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining.)   
The combination of Chuang, LeBoeuf, Natsuo, Firminger, and Gilley does not explicitly disclose the following, however Wisbey discloses:
and a secondary trigger is sleep duration.  (Wisbey: Paragraph 90, At operation 1315 of method 1300, the neural network may be further configured to measure the fatigue of a user to generate a fatigue score.; Paragraph 90, The fatigue level may indicate how fatigued a user is based on a plurality of different factors, such as the user's engagement is strenuous physical activity for long periods of time, amount of sleep, diet, environment conditions, stress level, mood, and so on.; Paragraph 93, At operation 1320, method 1300 determines the fatigue score based on the user's fatigue score (operation 1315) and the data gathered from monitoring the user's  physical activity and sleep duration/quality using a motion sensor at operation 1315 and 1320.; Examiner notes that fatigue is associated with the user’s engagement of strenuous physical activity, which would be overtraining. Examiner also notes that fatigue score is based on sleep duration.)
The combination of Chuang, LeBoeuf, Natsuo, Firminger, and Gilley already discloses a primary trigger is heart rate. However, the combination of Chuang, LeBoeuf, Natsuo, Firminger, and Gilley does not explicitly disclose a secondary trigger is sleep duration. However, Wisbey does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of trigger conditions, such as a heart rate to also include that a secondary trigger condition is sleep duration disclosed by Wisbey. In paragraph 90, Wisbey discloses, "The fatigue level may indicate how fatigued a user is based on a plurality of different factors, such as the user's engagement is strenuous physical activity for long periods of time, amount of sleep, diet, environment conditions, stress level, mood, and so on." As such, it would be obvious to include a secondary trigger is sleep duration in the (method/product/system) of the teaching of a trigger condition because the amount of sleep would be related to fatigue level. Therefore it would be obvious to combine a primary trigger being a heart rate to also include that a secondary trigger is sleep duration.

Response to Arguments
Applicant's arguments filed 7/25/2021 have been fully considered but they are not persuasive.
(A)	Applicant argues the rejection of claim 1 under 35 USC 112(a).  In particular, the applicant argues that the disclosure clearly shows that Appellants were in possession of determining the “existence of an overtraining condition based on an output of the classifier” as recited in claim 1.
	In response, the Examiner respectfully disagrees. As previously explained, while pages 9 and 10 disclose the use of a classifier and the use of weighted inputs, there is no disclosure as to how the output of a determination of overtraining is concluded based on the inputs and the classifier. The general recitation of various classifiers and the recitation of the inputs themselves is not sufficient to overcome the rejection as this still does not disclose how the output conclusion is generated.
The applicant’s specification fails to describe specific inventive algorithm(s) applicant possessed.  To the contrary, pg. 9 of the disclosure states “there are a variety of techniques suitable for use as a classifier. Suitable classifiers include, but are not limited to statistical applications (e.g., Bayesian, K-nearest neighbour, fuzzy pyramid linking, discriminant analysis  (DA), logistic regression (LR), multivariant adaptive regression splines (MARS), support vector machine (SVM), and Hidden Markov Model), neural networks (parallel, double, deep learning recurrent), decision trees, associated rule mining, and case-based reasoning, or a combination of any of the foregoing.”  The applicant has provided a listing of various techniques which were already known in the art which may be used.  

Thus the rejection has been maintained. 
(B)	Applicant argues that claims 3 and 11 do meet the 35 USC 112(a) written description requirements.  More specifically, Applicant submits that a person skilled in the art would be able to determine that Applicant had possession of the claimed invention as of the filing date based on Applicant’s disclosure. Applicant states that this is supported by the Declaration under 37 CFR 132 of Ping Zhang.
Examiner respectfully disagrees.  As explained,  the declaration under 37 CFR 1.132  filed on April 30, 2020 is insufficient to overcome the rejection of claim 3 based upon an inadequate written disclosure under 35 U.S.C. 112(a) as set forth in the last Office action because the opinions  in the declaration are directed to legal conclusions. As disclosed by MPEP 716.01(c), “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight as long as the opinion is not on the ultimate legal conclusion at issue.” 
In assessing the probative value of an expert opinion, the Examiner must consider the nature of the matter sought to be established, the strength of the opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Since the declaration presented is an opinion without any factual support and Dr. Ping Zhang is a listed inventor, the conclusions presented for this claim hold no weight.

	With regards to claim 11, Applicant refers Examiner to page 13, where the specification states, “If the heart rate is above a threshold value, preferably taking into consideration one or more of intensity, speed, and duration, then an AI analysis is triggered to determine whether the elevated heart rate may represent an overtraining condition and indicate the approach of an injury condition while the athlete is training.” Examiner notes that although this paragraph of the specification discloses what variables are taken into consideration and that an AI analysis is triggered, the specification does not disclose how the analysis utilizes these variables in conjunction with the threshold to determine an overtraining condition. Similar to claim 3, the Zhang declaration does not cure this deficiency as the declaration is directed towards a legal conclusion and a general description of a method and the variables used would not enable one of ordinary skill to determine a calculation of an overtraining condition.
(C)	Applicant states on page 9 of the arguments that the claim has been amended to “alter a training duration” to “alter a duration of exercise”. Applicant submits that the rejection of claim 13 has been overcome. 
In response, the examiner respectfully disagrees. Although the language of the “training duration” has been modified. Examiner was unable to locate the alteration of 
(D)	Regarding claim 17, applicant discloses that page 13 of the specification discloses the use of a statistical application with the latent features and current features to generate a feature vector. Applicant also states that the specification discloses creating the feature vector on page 10, lines 11-14 and statistical applications on page 9, lines 16-19. Applicant further refers to the Zhang declaration, paragraphs 9 and 10 to disclose the actual calculation using a statistical application. As such Applicant submits that claim 17 complies with the written description requirement.
	In response, the examiner respectfully disagrees. Although the page and lines cited by the Applicant may mention the creation of a feature vector, the specification itself does not disclose how the feature vectors are created using the statistical applications. As such, one of ordinary skill would not be able to discern applicant’s inventive technique to recreate the feature vectors, based on a general disclosure that the feature vector is created.
	With regards to the declaration by Zhang, the declaration under 37 CFR 1.132  filed on April 30, 2020 is insufficient to overcome the rejection of claim 17 based upon the inadequacy of the written disclosure under 35 U.S.C. 112(a) as previously set forth. Furthermore, even if paragraph 10 of the Zhang declaration is used as supporting evidence for the presence of feature vectors and a statistical application, Examiner respectfully notes that there is no evidence of how these variables are applied. As such, the claim remains rejected under 35 U.S.C. 112(a).
(E)	Applicant argues that claims 17 and 18 are not indefinite and should not be 
	In response, Examiner respectfully disagrees. In paragraph 11, of the Zhang declaration, Zhang references the definition provided by techterms.com. As defined by the source provided, refresh is a command that reloads the contents of a window of Web page with the most current data. 
However, this definition is in a different context than the scope of the invention.  Applicant’s invention recites a wearable fitness device, not a computer with browser or application window.   The definition provided is does not make sense in the context of a wearable device. and it is unclear what applicant intends to claim with “refreshing a device.  Additionally, the Zhang declaration is drawn to a legal conclusion, and is insufficient to overcome the claim rejections   As such, these claims remain rejected under 35 U.S.C. 112(b).
(F)	Applicant argues the rejections of the claims under 35 USC 103. The independent claim 1, as now amended, recites the latent memory component being configured to retain non-individual data that includes “general historical user data”. Applicant states that neither Chuang nor Natsuo disclose or suggest a latent memory component so configured.   On page 12, Applicant further argues that the proposed combination of references would lead to unpredictable results.  Applicant also asserts 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 With regards to the argument that the proposed combination of references would lead to unpredictable results,  Examiner respectfully disagrees. Chuang already discloses in Col. 8, lines 47-51 that devices are connected to the internet. Natsuo discloses in paragraph 7 that the device is either connected to or incorporates a terminal connected to the internet which by extension would transitively mean that the device is therefore connected to the internet. The paragraph further elaborates that data is transmitted to a server on the Internet, the server creates update data and transmits the data to the terminal, which is received at the device. As such, based on the path of data transfer, the device would only receive update data when connected to the internet. 
 With regards to the argument that neither Chuang nor Natsuo distinguish between the updating of a current memory component versus latent memory 
Chuang however does not disclose that the latent memory is updated in the manner described. Natsuo does disclose this limitation. As such, Chuang and Natsuo in combination would teach this limitation. The fact that Natsuo discloses that an internet server is needed to generate update data for the device would also read on a tracker being in an internet coverage area as being determinative as to when a latent memory component is updated because internet connection would be needed to generate the update. 
	With regards to the argument that attempting to modify Chuang, to only operate when in an internet coverage area, would worsen Chuang and change its principle of operation of being able to determine a need to perform a pace run update, Examiner respectfully disagrees. As disclosed in col. 8, lines 46-52, Chuang discloses that the training device and various other devices are already enabled over a communication network, including the Internet. Furthermore the combination of Chuang and Natsuo does not necessarily modify Chuang to operate only when in an internet coverage area, but only discloses that data can be updated when connected to the Internet. The addition of Natsuo to Chuang does not limit the entire functionality of Chuang.
	As such for the reasons stated above, claims 1, 2-4, 6, and 7 remain rejected under 35 U.S.C. 103.

	In response, it is respectfully submitted that the applicant does not appreciate the breadth of the current claim language.  Applicant’s specification fails to set forth a particular definition of the term “classifier.”  Moreover, applicant’s disclosure states:  “[t]here are a variety of techniques suitable for use as a classifier. Suitable classifiers include, but are not limited to statistical applications (e.g., Bayesian, K-nearest neighbour, fuzzy pyramid linking, discriminant analysis  (DA), logistic regression (LR), multivariant adaptive regression splines (MARS), support vector machine (SVM), and Hidden Markov Model), neural networks (parallel, double, deep learning recurrent), decision trees, associated rule mining, and case-based reasoning, or a combination of any of the foregoing.” (Emphasis added)  
	Applicant’s disclosure provides a broad and non-limiting explanation of the term “classifier.”    Moreover, as defined by Merriam-Webster, a classifier is defined as “one that classifies”.    Therefore, given the broadest reasonable interpretation of the term, examiner interpreted any operation that involves classifying information as a classifier. Chuang discloses this in at least Col. 10 and Col. 30 where data is being classified as being over a maximum allowable heart rate. Additionally, with regards to the declaration by Zhang, which states that a classifier is a well-understood term with a particular meaning to those in the AI field, this statement is an opinion drawn to legal conclusion. As such based on these two factors, the claim is broad enough that classifier does not necessarily have to be in an AI space. Therefore Chuang still reads on a classifier claim 
If applicant intends to narrow the interpretation to particular type of “classifier,”  then applicant should amend the claim language to reflect a narrower intent.  
(H)	Applicant submits that it would not be within the capabilities of one of ordinary skill in the art to combine a neural network with the disclosures of Chuang and Natsuo. Applicant further references Zhang declaration at paragraph 13. 
In response, Examiner notes that the combination of Chuang and Natsuo already broadly disclose a classifier. The addition of Streit would only serve to further specify the type of classifier. Furthermore with regards to the Zhang declaration, this would be an opinion drawn to a legal conclusion. As such, the claim remains rejected under 35 U.S.C. 103.
(I)	Regarding Claims 8, 9, 14-15, 26 and 29,  the response to the arguments presented for claim 1 are also applicable to independent claim 8. As such claim 8 remains rejected under 35 U.S.C. 103. 
Dependent claims 9, 14-15, 26 and 29 are also rejected as they depend on base claim 8. 
(J)	Regarding claim 17, Applicant asserts that the combination of Chuang with Streit is improper, and that there is no reason to combine.   Applicant cites the Zhang declaration and elaborates that a method utilizing a wearable fitness tracking device so configured would be counterintuitive at least because it is commonly known in the art that neural networks are ordinarily utilized with sufficient processing capacity to handle potentially large data sets with high computational complexity to provide an effective outcome, and conventional wearable fitness tracking devices are configured with 
	 In response, Chuang discloses in Col. 9, lines 15-17, that “In further examples, training device 2 may be a smartphone or other mobile device.” Examiner notes that the argument that neural networks require sufficient processing capacity does not preclude neural networks from being executed on a fitness device or at least a smart phone. Furthermore, with regards to the Zhang declaration and the article “Top 10 artificial intelligence problems you should know”, the statement that “as the volume of data available for processing grows exponentially, the computation speed requirements will grow with it” holds no weight. The article states that increasing volumes of data would also cause computation speed requirements will grow. However, there is no quantifying metric as to what the requirement is to execute a neural network. As such, the declaration by Zhang is an opinion directed towards a legal conclusion.
	Furthermore, in response to Applicant’s assertion that that there is insufficient rationale to support the rejection, the combination of Chuang, Ozaki, and Streit discloses a wearable fitness tracking device worn by athletes and latent features. 
The combination does not explicitly disclose periodically refreshing the device. 
However, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	Examiner interpreted periodically refreshing the device to mean updating the data on the device. In order to have any functionality besides the storing of static values, data must updated to represent some form of action. As such, periodically Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to Yield Predictable Results.
	As such, for the reasons stated above, Examiner respectfully notes that claim 17 remains rejected under 35 U.S.C. 103.
(K)	Applicant argues the rejections of claims 19 and 20.  Applicant states that Chuang does not explicitly disclose a neural network.  
Examiner respectfully notes that the previous combination of prior art used to reject claim 17, which 19 depends on, discloses the limitation. Chuang was cited to disclose that results are based on data stored in the wearable fitness tracking device. As such, the claims remain rejected under 35 U.S.C. 103.
Regarding claim 20, similar to the argument presented for claim 19, the previous combination already discloses the neural network in base claim 17. The Chuang reference applied here was to show that results are obtained irrespective of whether the wearable fitness tracking device is in an internet coverage area. As such, the claim remains rejected under 35 U.S.C. 103.
(L)	Applicant argues that the prior art does not disclose the limitations of claims 22-23.
In response, the Examiner disagrees.  The Gilley reference discloses the determination (of overtraining) is triggered by a weighted trigger condition.  (Gilley: Paragraph 141, Electronic device 1400 also can detect fatigue by measuring changes in one or more physiological metrics as weighted by a weighting factor indicative of an expected intensity of the fitness activity.)
(Chuang: Col. 28, Where the user heart rate consistently exceeds the maximum allowable heart rate for a current training pace known to be accurate, this may be a strong indicator the user is overtraining.)    The Wisbey reference was relied upon to disclose a secondary trigger is sleep duration.  (Wisbey: Paragraph 90, At operation 1315 of method 1300, the neural network may be further configured to measure the fatigue of a user to generate a fatigue score.; Paragraph 90, The fatigue level may indicate how fatigued a user is based on a plurality of different factors, such as the user's engagement is strenuous physical activity for long periods of time, amount of sleep, diet, environment conditions, stress level, mood, and so on.; Paragraph 93, At operation 1320, method 1300 determines the fatigue score based on the user's fatigue score (operation 1315) and the data gathered from monitoring the user's  physical activity and sleep duration/quality using a motion sensor at operation 1315 and 1320.; Examiner notes that fatigue is associated with the user’s engagement of strenuous physical activity, which would be overtraining. Examiner also notes that fatigue score is based on sleep duration.)
(M)	Applicant argues that the Examiner has relied upon impermissible hindsight to reject the claimed inventions.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner has provided proper rationales to combine, relying upon teaching from the applied references to make the combinations.
Also response to applicant's argument that the examiner has combined an excessive number of references, it should be noted that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion












 


 



  	


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/            Primary Examiner, Art Unit 3626    

/JANICE A MOONEYHAM/           Supervisory Patent Examiner, Art Unit 3626